DETAILED ACTION
                                              Response to Amendment         
1.     This Office Action is in response to Amendment filed on 06/13/2022.
       Claim 1 has been amended.
 
       Claims 2 has been canceled.

       Claims 15-20 have been withdrawn.

       Claims 3-14 have been remained.

        Claims 1 and 3-20 are currently pending in the application.

                                                Examiner’s Amendment

2.    An Examiner’s Amendment to the record appears below. Should the changes 

and/or additions be unacceptable to applicant, an amendment may be filed as provided 

by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be 

submitted no later than the payment of the Issue Fee.

       Authorization for this Examiner’s Amendment was given in the telephone interview with Jae Yeon Baek on 07/21/2022, the claims of the application have been amended as follows:
      Claims
      Claims 15-20 have been canceled.
     Claims 1 and 3-14 are currently pending in the application.
     Specification
     The new title of the application has been amended as follows:
       -- DISPLAY DEVICE HAVING A TRENCH PROVIDED BETWEEN FIRST SUBPIXEL AND SECOND SUBPIXEL AND METHOD FOR MANUFACTURING THE SAME --.
                           Examiner’s Statement of Reasons for Allowance
3.     Claims 1 and 3-14 are allowed.
4.     The following is an examiner’s statement of reasons or allowance
         Claims 1 and 3-14 are allowed in the previous Office action including in the Allowable Subject Matters mailed on 04/08/2022. 
                                                           Conclusion
5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUC T DANG/Primary Examiner, Art Unit 2892